Exhibit 10.3

Execution Copy

FIRST AMENDMENT TO THE

EASTON-BELL SPORTS, LLC

2006 EQUITY INCENTIVE PLAN

Pursuant to Section 8 of the Easton-Bell Sports, LLC 2006 Equity Incentive Plan
(the “Plan”), the Board of Managers of Easton-Bell Sports, LLC having approved
this Amendment to the Plan, the Plan is hereby amended by amending and restating
in its entirety Section 5(a) of the Plan as follows:

(a) Number of Units. Subject to adjustment as provided in Section 5(c), the
aggregate number of Units that may be awarded under the Plan shall be
105,152,750.854 Units. If any award granted under the Plan terminates without
having been Vested in full, the number of Units as to which such award was not
Vested shall be available for future grants within the limits set forth in this
Section 5(a).

IN WITNESS WHEREOF, Easton-Bell Sports, LLC has caused this instrument of
amendment to be executed by its duly authorized officer as of the 9th day of
December, 2009.

 

EASTON-BELL SPORTS, LLC By:   /s/ Timothy P. Mayhew Name:   Timothy P. Mayhew
Title:   Vice President and Assistant Treasurer